Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Kuffner, J.), rendered April 1, 1987, convicting him of robbery in the first degree and grand larceny in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s motion to dismiss the indictment on speedy trial grounds was properly denied without a hearing, since it was clear from the court file and the parties’ papers that a significant portion of the 13-month delay between arrest and the People’s announced readiness for trial was excludable and the defendant failed to establish that there remained a sufficient unexcludable period (People v Lomax, 50 NY2d 351; cf., People v Santos, 68 NY2d 859; People v Berkowitz, 50 NY2d 333; People v Edwards, 118 AD2d 581). We note that the defendant absconded for two lengthy periods, used two aliases, was incarcerated under one of the aliases and was the subject of two separate bench warrants.
We further find that the Supreme Court properly precluded the testimony of a witness sought to be introduced by the defendant since the introduction of such testimony was proffered to contradict the complainant’s answers concerning collateral matters (see, People v Pavao, 59 NY2d 282; People v Schwartzman, 24 NY2d 241, cert denied 396 US 846).
Finally, we find that the sentence imposed was neither unduly harsh nor excessive (see, People v Suitte, 90 AD2d 80). Mollen, P. J., Mangano, Kooper and Spatt, JJ., concur.